Citation Nr: 0304086	
Decision Date: 03/07/03    Archive Date: 08/12/03

DOCKET NO.  96-16 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for bronchitis.

2.	Entitlement to service connection for otitis media.

3.	Entitlement to service connection for a left ankle 
disorder.

4.	Entitlement to service connection for a low back 
disorder.

5.	Entitlement to service connection for a left thumb 
disorder.

6.	Entitlement to service connection for gall bladder 
removal.

7.	Entitlement to an initial evaluation in excess of 10 
percent for left tibia fracture residuals.

8.	Entitlement to an initial evaluation in excess of 10 
percent for right ankle arthritis, synovitis, residuals 
of strain.

(The issues of entitlement to service connection for a 
bilateral wrist and right knee disorders, and an initial 
evaluation in excess of 10 percent disabling for synovitis 
and chondromalacia of the left knee will be the subjects 
of a future decision.)  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from July 1988 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1995 
from the Boise, Idaho, Regional Office (RO) of the Department 
of Veterans Affairs (VA).   The RO, in pertinent part, 
granted service connection for chronic ligament strain of the 
right ankle, status post fracture of the left tibia, and 
patellofemoral syndrome of the left knee.  A zero percent 
disability evaluation was assigned for each of these 
effective from September 1994.   The RO denied service 
connection for left thumb injury, chronic ligament strain of 
the left ankle, patellofemoral syndrome of the right knee, 
tendonitis of the right wrist, tendonitis of the left wrist, 
gall bladder removal, and chronic thoracolumbar strain 
claimed as low back pain.  



This matter also arises for a September 1996 rating decision 
that, in pertinent part, denied entitlement to service 
connection for bronchitis, and otitis media.

In November 1996 the veteran, through her representative, 
canceled, in writing, a personal hearing scheduled at the RO.

The Board remanded the case in September 1997 for additional 
development and readjudication of the claims.  The Board's 
review of the record discloses that the current appeal is 
limited to the issues on the title page.

The Board notes that issues in the September 1997 remand 
included entitlement to service connection for a psychiatric 
disorder that was originally claimed as depression as 
secondary to the service connected left lower extremity.  In 
a November 2000 rating decision service connection was 
granted for dysthymic disorder directly related to military 
service and a 30 percent evaluation was assigned effective 
from March 1996.  This was considered a full grant of this 
issue on appeal.

The 1997 Board remand also included the issue of entitlement 
to service connection for a low back or thoracolumbar strain 
disorder including as a result of service-connected 
disability.  In a November 1997 rating decision service 
connection was granted for chronic thoracic muscular strain 
with mild degenerative changes of the mid-thoracic spine.  A 
10 percent evaluation was assigned effective from September 
1994.  This was considered a partial grant of this issue on 
appeal and the issue of entitlement to service connection for 
a low back disorder remains on appeal.  

During the pending appeal, in a November 2000 rating 
decision, the RO assigned a 10 percent disability evaluation 
each for chronic ligament strain of the right ankle, status 
post fracture of the left tibia, and patellofemoral syndrome 
of the left knee effective from September 1994.  

Although during the pending appeal, an increased evaluation 
was granted, the case is considered still on appeal for a 
higher evaluation.  In AB v. Brown, 6 Vet. App. 35, 38 
(1993), the United States Court of Veterans Appeals (since 
March 1, 1999, the United States Court of Appeals for 
Veterans Claims) (hereinafter CAVC) held that when the 
veteran expresses general disagreement with the assignment of 
a particular rating and requests an increase, the RO and the 
Board are required to construe the appeal as an appeal for 
the maximum benefit allowable by law or regulation and thus 
to consider all potentially applicable disability ratings.

In a June 2002 rating decision the RO granted service 
connection for left knee ligament laxity secondary to the 
service-connected left knee synovitis and chondromalacia 
patella and assigned a 10 percent evaluation effective from 
February 2002.  In September 2002 the RO most recently 
affirmed the determination previously entered.  The case has 
been returned to the Board for further appellate review.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a right wrist 
disorder, left wrist disorder and right knee disorder and for 
an initial evaluation in excess of 10 percent disabling for 
synovitis and chondromalacia of the left knee, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104, (Jan. 23, 
2002); 38 C.F.R. § 19.9(a)(2)(2002).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23,2002); 38 C.F.R. § 20.903 (2002).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  A left ankle disorder, left thumb disorder, and gall 
bladder disease were not shown in service, or for many years 
thereafter; nor was osteoarthritis of the left ankle and low 
back shown disabling to a compensable degree during the first 
post service year.


2.  The veteran was treated in service for episodes of 
bronchitis.

3.  The veteran was treated in service for otitis media and 
rule out otitis media.

4.  The veteran's gall bladder was removed post service.

5.  The veteran's right ankle disability is presently 
manifested by pain, ligamentous laxity and limited motion.  

6.  Residuals of a fracture of the left tibia are productive 
of not more than slight impairment; the probative evidence of 
record shows that scarring of the left tibia is tender and 
bothersome.

7.  The probative, competent evidence of record establishes 
that bronchitis, a left ankle disorder, low back disorder, 
left thumb disorder, otitis media and gallbladder removal are 
not linked to active service on any basis; nor are a left 
ankle disorder or low back disorder causally related to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Chronic bronchitis, a low back disorder, a left ankle 
disorder, left thumb disorder, chronic otitis media and gall 
bladder removal were not incurred in or aggravated by active 
service; left ankle and low back disorders are proximately 
due to, the result of, or aggravated by a service-connected 
disability; nor may service connection be presumed for 
osteoarthritis of the left ankle or low back.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§  
3.303, 3.307, 3.309, 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (2002).


2.  The criteria for an initial disability evaluation in 
excess of 10 percent for right ankle arthritis, synovitis, 
residuals of strain have not been met.  38 U.S.C.A. §§ 1155, 
5103a, 5103A, 5107 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5020, 5271 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for left tibia fracture residuals have not been met; however, 
the criteria for a separate 10 percent evaluation for scars 
of the left tibia have been met.  38 U.S.C.A. §§ 1155, 5103a, 
5103A, 5107 (West 1991 and Supp. 2002),  38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.40, 4.45, 4.71a, 4.118, Diagnostic Codes 5299-
5262, 7804 (2001); 67 Fed. Reg. At 49, 596 (to be codified at 
38 C.F.R. § 4.118, Diagnostic Code 7804). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter: Duty to Assist and to Notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified her of the basis for the decision 
reached.  

The RO also provided the appellant a statement of the case 
and supplemental statements of the case that included a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  Further, she has obtained representation 
and her representative has prepared argument on her behalf.

The appellant has been advised of evidence she could submit 
herself or to sufficiently identify evidence so that VA could 
obtain the evidence for her.  The RO has secured outpatient 
treatment records and VA C&P examinations have been provided.  

The appellant has not indicated that any other probative 
evidence not already associated with the claims folder is 
available so there is no need to notify her as to whether VA 
would obtain it.  

Such notice sufficiently placed the appellant on notice of 
what evidence could be obtained by whom and advised her of 
her responsibilities if she wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

More specifically, the Board notes that in its September 2002 
supplemental statement of the case, the RO provided the 
provisions of the VCAA and fully considered them in its 
adjudication of the veteran's appeal.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


I.  Service connection claims

Factual background

Service medical records are negative for complaints or 
findings of a chronic left thumb disability during service 
and there was no evidence of a left thumb disability on 
discharge examination.  

The service medical records are negative for complaints or 
findings of a left ankle injury in service.  There was no 
evidence of a left ankle disorder on the discharge 
examination.  

Service medical records show no complaints or findings of a 
right or left wrist disorder in service.  The upper 
extremities were clinically evaluated as normal at the 
discharge examination.  

Service medical records are negative for evidence of gall 
bladder disease or removal during service.  

A Report of Medical History in July 1988 notes that the 
veteran had a dislocated patella (right or left not 
specified) in 1983 and the examiner found no sequelae or 
recurrences.  

In the August 1989 Report of Medical History she reported 
being in good health except for the rod inside her left 
tibia.  She also noted swollen or painful joints.  She was on 
limited duty until released by orthopedics.  Otherwise the 
clinical evaluation was normal.  It was noted that she was 
over the maximum weight.

In December 1990 she sought treatment at the Temple Urgent 
Care Center (Temple) for right ear loss of hearing and chest 
congestion.  The discharge diagnosis was acute bilateral 
otitis media and bronchitis.  When seen the following day, 
she was assessed with acute bronchitis.  

In  January 1991 she presented to Temple with re-occurring 
bronchitis.  The history noted that the veteran had been sick 
on and off with cough and bronchitis in December.  She had 
been doing fine but was developing a bronchitis again.  The 
examination noted that a hint of squeaks and rales in the 
right lung base cleared with coughing.  Her chest X-ray was 
normal.  The discharge diagnosis was bronchitis with normal 
chest X-ray.??

In February 1991 she sought treatment for chronic bronchitis.  
Her lungs were clear to auscultation but lung capacity was 
decreased from the normal capacity.  Spirometry was within 
normal limits. 

In July 1991 she was seen for follow-up of viral symptoms.  
The assessment was rule out left otitis media and rule out 
Eustachian tube obstruction.  Approximately five days later, 
her ear canals were clear and the tympanic membranes normal.  
The assessment was a negative examination.  

In August 1991 when seen for follow-up of cold symptoms, 
there was a diagnosis of acute bronchitis.  Five days later 
it was resolving.  The separation examination is negative for 
any chronic residuals of bronchitis.  

In January 1992 she was seen for complaints of bilateral knee 
pain.  There was crepitus of the left knee and surgical scar.  
Slight ecchymosis of the right knee.  The assessment was 
chondromalacia patellar.  There was no evidence of a right 
knee disability on discharge examination or the report of 
medical history.

In August 1992 in service the veteran sought treatment for 
complaints of a back ache after moving furniture.  
Examination showed limitation of motion of the spine with 
tense muscles at T12-L3.  The assessment was muscle strain of 
the low back.  She was to return if needed. At the discharge 
examination in November 1992, the clinical evaluation of the 
spine was normal.  The veteran denied recurrent back pain in 
the report of medical history.

At the discharge examination in November 1992 the clinical 
evaluation was normal.  The pertinent diagnoses were 
bilateral foot pain, not considered disabling and history of 
rod placement in the left tibia, not considered disabling.   
In the November 1992 Report of Medical History the veteran 
reported having had or having swollen or painful joints; ear, 
nose or throat trouble; adverse reaction to medication; 
broken bones; foot trouble; and motion sickness.  She 
declared being right handed.  

She provided further explanation of the items checked.  With 
regard to joint problems and foot trouble, she mentioned that 
it was suggested that she may have gout and testing was 
recommended.  She was in the process of being treated at the 
ENT clinic.  

She had an adverse reaction to a specified medicine that 
caused a gastro-intestinal upset.  She suffered a broken left 
tibia when hit by a car in September 1988.  She took 
medication for motion sickness when at sea or a passenger in 
a car.  She was in the process of being discharged for being 
over the weight limit standards.  

The examiner's comments noted that the testing for bilateral 
wrist and feet pain was within normal limits and she was on 
medication for two days.  She was being followed by ENT for 
vertigo and had a follow-up appointment the following week.  
She had a rod in place for a left tibia fracture in September 
1988.  There was the possibility of removal of the rod. 

VA outpatient treatment records for the period from August to 
September 1994 show that in August 1994 she had complaints of 
joint pains and crepitus.  On examination nearly every joint 
in her body cracked.  She had free range of motion in her 
knees and back.  No crepitus was noted.  The assessment was 
chronic low back pain and joint pain.  Approximately two 
weeks later she again had complaints of body aches all over.  
There was free range of motion in her back, pain on palpation 
in the right mid-back and obvious spasm.  The assessment was 
back pain.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in November 1994.  She claimed that she injured 
her thumb in the accident when her left tibia was fractured.  
The examination revealed no left thumb deformity and only 
slight subjective tenderness at the metacarpal phalangeal 
joint.  Range of motion was complete and the veteran had a 
normal grip.

There was no abnormality of the left ankle except crepitus.  
There was a normal examination of the right knee except for 
crepitus.  An X-ray of the lumbar spine revealed a normal 
lumbar spine.  

Clinical findings at the November 1994 VA examination 
included tenderness to palpation on the posterior aspect of 
both wrists.  There was no swelling or erythema of the 
wrists.  Her chest was clear to auscultation and percussion.  

At the November 1994 VA examination the veteran reported 
having her gall bladder removed after service in 1993.  She 
reported no residual symptoms at the time of the examination.  
The pertinent diagnosis was history of a cholecystectomy, no 
apparent sequelae related to this.  

The diagnoses at the November 1994 VA examination were 
chronic thoracolumbar strain; chronic ligament strain of both 
ankles; patellofemoral syndrome of both knees; status post 
hyperextension injury of the left thumb; status post fracture 
of the left mid-tibia, status post open reduction internal 
fixation.  

The veteran disagreed with the February 1995 rating decision 
wherein the RO denied service connection for multiple 
disorders and initiated this appeal.  With her substantive 
appeal, she submitted duplicate copies of service medical 
records.  

The report of a VA C&P pulmonary examination in April 1996 
notes that the veteran had episodes of bronchitis since 
childhood.  She described her symptoms including wheezing.  
Her lungs were clear to auscultation with no wheezing 
evident.  The diagnoses were episodic wheezing consistent 
with reactive airway disease to be further evaluated by 
pulmonary function tests and allergic rhinitis.  An addendum 
noted that chest X-rays and pulmonary function tests were 
negative.  

The report of a VA C&P ear diseases examination in April 1996 
notes a complaint of recurring ear infections.  She reported 
having had recurring bouts of ear pain and on at least two 
occasions she was seen by a physician and told that she had 
otitis media.  She described her symptoms and clinical 
findings were recorded.  The pertinent diagnosis was history 
suggestive of episodic otitis media, nasal allergic symptoms, 
perennial.  

A VA examiner in April 1996 opined that in terms of the 
veteran's left ankle condition being secondary to the left 
tibial condition, there was a very good possibility that some 
of the pain was being experienced because of irritative 
symptoms from the intramedullary rod.  This could also 
involve the ankle.  


The veteran was going to seek consultation about removing the 
rod.  The VA examiner could not establish a relationship 
between the low back pain, thoracolumbar strain and their 
relationship to the veteran's knee and ankle problems.  He 
opined that it was as likely as not that these problems would 
have existed regardless of the knee and ankle problems.  

There was an addendum in June 1996 to the April 1996 VA 
examination of the joints.  The examiner wrote:

In terms of the relationship between this [veteran's] 
right knee condition and the left knee patellofemoral 
syndrome, I believe that they are totally separate.  The 
[veteran] has bilateral patellofemoral syndrome and it 
is more likely than not that she would have developed 
pain in both of her knees regardless of the fact of one 
side from another.  In addition to that, the [veteran] 
was diagnosed as having synovitis, both ankles, 
superimposed on chronic ligamentous strain.  The 
question arose whether or not that was related to the 
[veteran's] intramedullary rod in the left tibia.  The 
[veteran's] synovitis and ligamentous strain is most 
likely not related to the left tibial fracture.  
Certainly the synovitis is not related to that fracture.  
I believe, however, that the [veteran's] pain she is 
experiencing is being referred from that left tibial 
fracture area and is being caused by the intramedullary 
rod.  After that is removed, I suspect that the 
[veteran's] pain will improve.  It is common to see pain 
such as this in the face of fixation devices, 
particularly intramedullary rods.  

In a rating decision in September 1996, in pertinent part, 
the RO denied entitlement to service connection for 
bronchitis, otitis media, left ankle condition, right knee 
condition and low back pain.  


A private outpatient treatment record shows the veteran was 
seen in October 1996 for evaluation of diffuse joint pains by 
RW, MD.  She sought treatment advise and an opinion as to 
whether left ankle, right knee and low back pain could be 
related to a motor vehicle accident she had in September 
1988.  She related her various symptoms.  Dr. RW stated that 
no specific examination was done.  The veteran was 
straightforward and factual with her information.  

Dr. RW's  assessment, in pertinent part, was that she had 
diffuse joint symptoms which could represent early 
osteoarthritis or another connective tissue disorder.  Her 
left ankle and right knee were more uncomfortable than other 
joints and it was distinctly possible that this could be 
related to her September 1988 injury sustained in a motor 
vehicle accident.  But the doctor felt it was difficult to 
make such a connection and would require an orthopedist who 
had more expertise with the type of injury she had to tell 
whether it was likely that her increased left ankle, right 
knee and low back pain have some relationship to the motor 
vehicle accident that occurred in September 1988. 

Dr. RW recommended that she see an orthopedist to evaluate 
her for the connection between her present specific joint 
pains and the September 1988 motor vehicle accident. 

The Board remanded the case in September 1997.

VA outpatient treatment records for the period from January 
1997 to February 1998 were secured.  These show that the 
veteran sought treatment for complaints of joint pain, back 
pain, bilateral ear pain and other disorders.  She had carpal 
tunnel surgery on the right wrist and planned to have surgery 
for left carpal tunnel.   In December 1997 her ears were 
normal. 

Reports of pulmonary function tests in April 1996 and June 
1998 show that overall ventilatory function was normal.  

An X-ray in May 1998 revealed mild degenerative changes at 
the lumbar spine with slight disk space narrowing at the L3-4 
level.  

May 1998 X-rays revealed normal elbow, bilaterally; normal 
bilateral wrists and hands, mild degenerative joint disease 
of the left ankle joint. 

The veteran was afforded multiple VA examinations in May 
1998.  Subjective symptoms were noted and clinical findings 
were reported.  The examination of her ears was essentially 
normal.  The impression was recurrent episodes of otitis 
media in a patient with perennial allergic upper respiratory 
symptomatology as well as asthma.  

The orthopedic examination noted that the intramedullary rod 
was still in place.  She reported carpal tunnel procedures 
bilaterally in 1997 and 1998.   

VA outpatient treatment records were secured for the period 
from February 1998 to February 2002.  These records show 
treatment for service-connected disorders, disorders for 
which she seeks service connection and are on appeal and 
unrelated disorders.


Criteria

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§  1110, 1131 (West 1991 & 
Supp. 2002) ; 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).
Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2002).  

Where a veteran served continuously for 90 days or more 
during a period of war, or peacetime service after December 
31, 1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service to include a pre-existing chronic disease, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (as amended, 67 Fed. Reg. 67,792-3 (November 7, 
2002).

The CAVC has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) 
(2002).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2002).

If such an increase is found, the presumption of aggravation 
is applicable and the condition is presumed aggravated unless 
the government points to a "specific finding" that the 
increase in the appellant's disability is due to the natural 
progression of the disease.  See 38 U.S.C.A. § 1153, Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).

The CAVC has found that this presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and that the veteran need not show a 
specific link between his in-service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2002).  It is the 
government's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2002); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  

This means the base line against which the Board is to 
measure any worsening of a disability is the appellant's 
disability as shown in all of his medical records, not on the 
happenstance of whether he was symptom- free when he 
enlisted.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

A.  Bronchitis

At the enlistment examination in April 1988 the veteran 
denied any medical problems to that date and did not report a 
history of bronchitis.  The medical examination did not show 
any findings or diagnosis of bronchitis.  

Although at a VA C&P examination in April 1996 she reported 
having had episodes of bronchitis since childhood, there is 
no clear and unmistakable evidence that bronchitis preexisted 
service.  Therefore the veteran is presumed to be in sound 
condition at the time of enlistment as bronchitis was not 
noted when she was examined and accepted for service.  38 
U.S.C.A. §§ 1111, 1137 (West 1991).

While there was treatment for bronchitis in service, 
bronchitis was not shown in service as a chronic condition.  
The report of a separation examination in November 1992 
indicates that the veteran's lungs were normal and a chest X-
ray was not indicated.  No chronic residuals of bronchitis 
were shown.  

VA examinations post service have not shown chronic 
bronchitis.  At the April 1996 VA examination her lungs were 
clear to auscultation and X-rays and pulmonary function tests 
were negative.  June 1998 pulmonary function tests were also 
normal.

Moreover, the veteran's assertions as to having bronchitis 
that was manifested during her period of active service 
cannot be deemed as competent medical evidence.  As a 
layperson, she is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

As there is no record of such in-service incurrence or 
aggravation of bronchitis, and no nexus established between 
the current reported disability and service by a competent 
medical authority, service connection cannot be established.  
As noted in the previous paragraph, the veteran is not 
competent to provide such a medical opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has chronic bronchitis that is related to her period 
of active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bronchitis.  See 
Gilbert, 1 Vet. App. at 53.


B.  Otitis media

The veteran was diagnosed with otitis media and rule out 
otitis media in service.  The symptoms resolved with 
treatment and a chronic condition was not shown.  The 
discharge examination is negative for any chronic residuals.  

At a VA examination 1996, based on the information provided 
by the veteran that she had had otitis media on two occasions 
in the past, the examiner diagnosed history suggestive of 
episodic otitis media.  Upon examination in May 1998 her ears 
were essentially normal.  The impression was recurrent 
episodes of otitis media and the examiner noted that the 
veteran had perennial allergic upper respiratory 
symptomatology as well as asthma.  Based on the reporting of 
two diagnoses of otitis media in the past and although it is 
not clear whether these occurred in service or in the period 
since service, the Board concludes that this is insufficient 
to establish continuity of symptomatology after service.  

Although the evidence of record shows that the veteran was 
treated for otitis media in service, there is no evidence 
that a chronic condition was shown.  Chronic otitis media has 
not been shown post service nor is there medical evidence of 
a relationship between any episodes of otitis media shown 
post service. 

The veteran's own opinions and statements linking an alleged 
current condition of otitis media to service are not 
competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's alleged otitis media is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for otitis media.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

C.  Left ankle disorder

The probative evidence of record does not show that the 
veteran suffered a left ankle injury in service and there was 
no evidence of a left ankle disorder on the discharge 
examination.

The veteran contends that her left leg condition has caused 
her to overuse other joints to include her left ankle.  At 
the November 1994 VA C&P examination no abnormality of the 
left ankle was shown but crepitus was noted.  Chronic 
ligament strain was diagnosed.

A VA examiner in April and June 1996 addressed the question 
as to whether there was a link between the veteran's left 
ankle condition and the left tibia disorder.  The examiner 
opined that some of the left ankle pain experienced was 
referred pain from the left tibia due to irritative symptoms 
from the intramedullary rod.  As to the diagnosed synovitis 
and ligamentous strain the examiner felt that these were most 
likely not related to the left tibia fracture.  

The Board notes that the referred pain in the left ankle from 
the intramedullary rod in the left tibia is considered in the 
rating of the service-connected residuals of a fracture of 
the left tibia.  

Although a private doctor in October 1996 thought it was 
possible that a left ankle condition could be related to her 
September 1988 injury sustained in a motor vehicle accident, 
he felt that it was difficult to make such a connection.  He 
felt that an orthopedist could better evaluate whether there 
was a connection.  Accordingly, this statement does not 
support the veteran's claim.

Although there is evidence of a current left ankle 
disability, the evidence of record does not show a left ankle 
injury in service.  Moreover, there is no competent medical 
opinion or evidence that in any way related the post-service 
left ankle disability to an incident in service.  Such nexus 
evidence is also required for a successful service connection 
claim.  Maggitt v. West, 202 F.3d 1370, 1376 (Fed. Cir. 
2000).

The veteran has expressed her personal belief that her left 
ankle disability is related to service.  However, such lay 
opinion, without the benefit of medical education or 
training, is not competent evidence required to support her 
claim.  Espiritu, 2 Vet. App. at 494.  Furthermore, in this 
case, there is a competent medical opinion that the left 
ankle disorder is not related to the service-connected left 
tibia. Thus, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a left ankle disorder on direct service 
incurrence and secondary bases. 
D.  Low back disorder

Although in service in August 1992 the veteran was treated 
for muscle strain of the low back after moving furniture, the 
records do not show that she returned for further treatment.  
The service medical records show no follow-up or evidence of 
a chronic low back disability.  At the discharge examination 
in September 1992 she denied recurrent back pain and the 
clinical evaluation of her low back was normal.  

The first evidence of back problems subsequent to service was 
in 1994, approximately two years after service when she was 
assessed with chronic low back pain.  An X-ray in November 
1994 revealed a normal lumbar spine.  

A VA examiner in April 1996 could not establish a 
relationship between the low back pain and the veteran's knee 
and ankle problems and opined that it was as likely as not 
that this problem would have existed regardless of the knee 
and ankle problems.  

Again when the veteran sought an opinion from a private 
medical doctor in October 1996 as to whether her low back 
pain could be related to the September 1988 motor vehicle 
accident, the private doctor was unable to make such a 
connection.

Service medical records show only one diagnosis of low back 
strain in service.  The Board finds this insufficient to 
conclude that there was a chronic low back disorder in 
service.  Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  
Although the evidence shows a current low back disability, 
the claim lacks competent medical evidence of a nexus between 
service and the present low back disability.  See Hickson at 
253.

The veteran has expressed her personal belief that her low 
back disability is related to her service connected left leg 
disability.  However, such lay opinion, without the benefit 
of medical education or training, is not competent evidence 
required to support her claim.  Espiritu, 2 Vet. App. at 494.  


Furthermore, in this case, there is a competent medical 
opinion that the low back pain is not related to the service-
connected left leg.  Thus, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disorder. 


E.  Left thumb disorder

The veteran contends that she injured her left thumb at the 
time of the motor vehicle accident in September 1988; 
however, the service medical records at the time of the 
accident or otherwise do not show any complaints or findings 
of a left thumb disorder.  The discharge examination was 
negative for a left thumb disability.  

The November VA examination revealed slight subjective 
tenderness at the metacarpal phalangeal joint but no left 
thumb deformity.  She had a normal grip and full range of 
motion.  The diagnosis was status post hyperextension injury 
of the left thumb.  May 1998 X-rays revealed normal hands.  

Although the evidence shows tenderness at the metacarpal 
phalangeal joint of the left thumb, a current disability is 
not shown.  

Because the veteran has failed to establish proof of a 
current diagnosis or disability of the left thumb, the Board 
finds that her claim of entitlement to service connection for 
a left thumb disorder must be denied.  Service connection is 
not warranted because the probative evidence does not show 
that the veteran has a current disability of the left thumb.  
See Hickson, supra.

The veteran's own opinion and statements that she has a 
current disability of the left thumb that is a residual of an 
injury at the time of her motor vehicle accident in September 
1988 are not competent evidence in this case.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a current disability involving the knees.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for a left thumb disability.  Gilbert, 
supra.


F.  Gallbladder removal

The veteran claims that symptomatology such as reflux was 
shown in service prior to discharge and gall bladder surgery 
was performed three months later.  She has sharp pains at the 
scar site.

The evidence shows that at the November 1994 VA examination 
the veteran reported having her gall bladder removed post 
service in 1993.  She denied and the examination did not 
reveal any residual symptoms.  

Service medical records are negative for any findings or 
diagnosis of gall bladder disease.  At the discharge 
examination she denied any gall bladder trouble.  

Although the veteran asserts that reflux experienced in 
service was a symptom of gall bladder disease, her opinion 
cannot be deemed as competent medical evidence.  

As a layperson, she is not qualified to render medical 
opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

As there is no record of such in-service incurrence or 
aggravation of gallbladder disease, and no nexus established 
between the current reported disability and service by a 
competent medical authority, service connection cannot be 
established.  As noted previously, the veteran is not 
competent to provide such a medical opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran had gall bladder removal that is related to her 
period of active service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for gall bladder removal.  
See Gilbert, 1 Vet. App. at 53.


II.  Increased evaluations

Factual background

Service medical records show that in September 1988 the 
veteran had a left tibia fracture and underwent a closed 
reduction of the left tibia.  There was application of a long 
leg cast.  X-rays disclosed a transverse midshaft fracture of 
the left tibia with the fibula intact.  She underwent open 
intramedullary rodding performed on her left tibia in May 
1989. 

A September 1988 X-ray of the right ankle was negative.

The August 1989 Report of Medical History she reported being 
in good health except for the rod inside her left tibia.  She 
also noted swollen or painful joints.  A 6 cm surgical scar 
of the left shin with 1+ edema.  There were two surgical 
scars below the left knee, 3 cm and 2 cm.  The diagnosis was 
fracture of the left tibia status post rod stabilization.  
She was on limited duty until released by orthopedics.  
Otherwise the clinical evaluation was normal.  It was noted 
that she was over the maximum weight.

A September 1989 X-ray of the left knee revealed early signs 
of spur formation involving the margins medially.  A metallic 
rod was seen within the proximal tibial shaft compatible with 
the results of an old fracture of the tibia.  Elsewhere the 
bones and joint spaces appeared unremarkable.  The impression 
was minimal degenerative change, intramedullary tibial rod, 
and no acute abnormality.

In September 1989 the veteran was in a motor vehicle accident 
and hit her left knee on the dash.  She sought private 
medical treatment for pain in her left knee.  The clinical 
findings were that the left knee had edema, the patella was 
tender and there was an abrasion 3 cm across the knee.  There 
was no ligament laxity and an X-ray was negative.  There was 
full range of motion.  

A few days later the veteran sought treatment for a dressing 
change for a laceration on her left knee that occurred in a 
motor vehicle accident a few days earlier.  The assessment 
was a laceration of the left knee with slight infection.

An X-ray in November 1990 for a one year follow-up  and rod 
removal revealed a 1 m rod in the tibia across a healed 
fracture of the distal shaft.  The fibula was within normal 
limits.

In January 1991, tenderness was noted over the scar on the 
left tibia and the plan was to remove the nail that had been 
inserted.  

In January 1992 she complained of left knee pain when walking 
and climbing stairs.  An examination revealed crepitus of the 
left knee and a diagnosis of chondromalacia patella.  

In April 1992 she complained of twisting her ankle 36 hours 
earlier when she stepped into a hole and inverted the right 
ankle.  She had sprained the same ankle in April 1991.  She 
denied hearing popping or tearing sounds.  She was evaluated 
two days later and the assessment was status post ankle 
sprain with no sign of tendon rupture.  

In late April 1992 she had an inversion injury to her right 
ankle from slipping on a step.  She heard a cracking sound.  
She was evaluated by a medical officer the following day and 
the assessment was right ankle sprain.  An X-ray was within 
normal limits.  She was seen five days later complaining of 
persistent right ankle pain to walk.  The assessment was 
right ankle sprain.  She was to have ice massage treatment at 
a rehabilitation treatment clinic (RTC).  The assessment at 
RTC was status post right ankle sprain, minor.  After 
approximately a week of treatment, there was full range of 
motion, no edema, no deformity, and no crepitus.  The 
assessment was resolving right ankle sprain.

In November 1992 she was seen in the orthopedic clinic for 
evaluation.  Examination of the left tibia revealed a callous 
present in the distal third with  minimal tenderness in this 
region over the surface of tibia, well healed.  Negative heel 
tap pain.  X-rays of the left tibia revealed a well healed 
fracture, with a rod present, not loose.  The assessment was 
status post left tibia fracture with residual discomfort at 
fracture site with overuse.  There was no need for further 
treatment but the veteran could have the rod removed if 
desired. 

VA outpatient treatment records for August and September 1994 
show that the veteran was seen in August 1994 for complaints 
of crepitus in both knees and bone spurs.

Post service, at a VA C&P orthopedic examination in November 
1994, examination of the knees revealed no evidence of 
effusion.  There was no erythema.  The range of motion was 
full at full extension and 130 degrees flexion.  No lateral 
collateral, medial collateral or cruciate ligament weakness 
was noted.  McMurray's test was negative.  On range of 
motion, there was considerable crepitus in the patellar area.  
The pertinent diagnosis was patellofemoral syndrome. 

In April 1991 an X-ray of the right ankle and foot revealed 
an old avulsion from the dorsal proximal navicular.  No acute 
fractures were seen. 

In January 1992 she was seen for complaints of bilateral knee 
pain.  There was crepitus of the left knee and surgical scar.  
Slight ecchymosis of the right knee.  The assessment was 
chondromalacia patellar.  

At a VA C&P orthopedic examination in November 1994 she 
reported shooting pains of the proximal tibia down the medial 
aspect of the leg.  Examination of the lower extremities 
revealed muscle masses to be equal by measurement.  Deep 
tendon reflexes were equal bilaterally at the ankles and the 
knees.  Sensation was normal to pinprick.  Motor testing 
revealed 5/5 quadriceps and dorsiflexion of the feet.  The 
pertinent diagnosis was status post fracture of the mid-tibia 
left, status post open reduction internal fixation.  There 
was no ankle or knee deformity.

X-rays in November 1994 revealed an intramedullary rod noted 
in the tibia with the proximal end about 2 cm distal to the 
knee joint.

X-rays in November 1994 revealed minimal hypertrophic changes 
of the left knee; otherwise, no significant abnormality was 
noted.

At a VA C&P orthopedic examination in November 1994 the 
examination of the ankles revealed grossly normal 
architecture on inspection.  There was no erythema, no 
tenderness or signs of synovitis.  

On range of motion, there was considerable crepitus in both 
ankle joints.  There was some tenderness in the right ankle 
joint in the anterior lateral joint area.  Plantar flexion 
was 40 degrees and dorsiflexion was 10 degrees in both 
ankles.  The pertinent diagnosis was chronic ligament strain.  

In March 1996, the veteran submitted a February 1994 VA 
outpatient treatment record with complaints of pain due to 
the rod in the left tibia, bilateral knee pain and 
crepitance.  Clinical findings were crepitance of the left 
ankle with "FARM" and stable to examination.  X-rays 
revealed mild bilateral knee degenerative joint disease (DJD) 
and DJD of the left ankle, talonavic, sutalonavic joints.  
The impression was bilateral RPPS with posttraumatic DJD of 
the left ankle, subtalonavic and talonavic joints.  

The Veteran was provided a VA C&P orthopedic examination in 
April 1996.  She complained of left ankle pain, chronic 
crepitus, stiffness and swelling.  She had difficulty 
standing and described the pain as similar to shin splint 
pain that radiated toward the ankle.  The pain in the ankle 
was exacerbated with standing as well as weightbearing.  The 
pain in the ankle and in the tibial area were similar in 
nature. 

At the April 1996 VA C&P examination she complaint of 
constant pain in the left knee with stiffness, popping and 
crepitus, which was worse with activities such as walking or 
standing.  It was painful to ascend or descend stairs.  

Clinical findings at the April 1996 VA examination were that 
deep tendon reflexes were equal at the knees and the ankles.  
Sensation was intact.  Motor testing revealed the quadriceps 
and anterior "tibs" groups to be 5/5.

Examination of the ankles revealed mild synovial thickening 
over the lateral aspects of both ankles.  There was mild 
crepitation on range of motion of the left ankle.  Range of 
motion was from 5 degrees dorsiflexion and 40 degrees plantar 
flexion.  Inversion/eversion strength was normal.  There was 
mild tenderness to palpation along the lateral aspect of the 
left ankle joint.  

Examination of the left knee revealed no effusion.  
Patellofemoral tenderness was noted.  There was no joint line 
tenderness of significance.  Range of motion was from 0 to 
140 degrees.  There was no lateral collateral, medial 
collateral or cruciate ligament laxity identified.  
Examination of the quadriceps muscles revealed no evidence of 
atrophy.  

The April 1996 VA examination of the left lower extremity 
below the knee revealed well-healed surgical scars consistent 
with open reduction/internal fixation and placement of 
intramedullary rod, the fracture site being at the distal 
third, with its junction in the middle third, approximately, 
reveals a scar over that area, which was well healed.  There 
was a small muscle hernia in the proximal portion of the 
scar.  There was tenderness to palpation of the tibial 
surface along this region.  No erythema was noted in the 
overlying areas. 

The pertinent diagnoses at the April 1996 VA examination were 
bilateral patellofemoral pain syndrome of the left knee and 
synovitis of the left ankle superimposed on history of 
chronic ligamentous strain.  

In a February 1995 rating decision the RO granted service 
connection for chronic ligament strain of the right ankle, 
status post fracture of the left tibia, and patellofemoral 
syndrome of the left knee.  A zero percent disability 
evaluation was assigned for each of these effective from 
September 1994.  The veteran disagreed with the evaluations 
assigned and initiated this appeal. 

In a rating decision in November 2000 the RO granted a 10 
percent disability evaluation for each of these disorders 
effective from September 1994.  

An X-ray of the left knee in March 1998 showed an 
intramedullary rod in the tibia which was visualized to the 
level of the proximal diaphysis only.  There were small spurs 
involving the medial joint compartment, the tibial spines and 
the patella.  There was mild medial joint compartment 
narrowing.  There was no effusion.  The patellar alignment 
was within normal limits.  

In comparison to the 1994 examination, the left knee appeared 
unchanged.  The impression was osteoarthritis primarily 
involving medial and patellofemoral joint compartments and 
stable appearance of a left tibial intramedullary rod which 
was partially visualized.  

The veteran was afforded a VA C&P orthopedic examination in 
May 1998.  The examiner observed that the veteran was limping 
with the right ankle.  She was able to rise on the toes and 
heels.  She could stand on the medial and lateral borders of 
both feet.  She could flex forward and reach to the feet.  
Her legs were equal in length.  Back motion allowed flexion 
of 95 degrees, extension of 30 degrees, rotation 40 degrees 
bilaterally and lateral bending of 35 degrees bilaterally.  
There was some moderate pain with these movements.  Reflexes 
were absent at the knees and ankles.  Extensor muscles and 
sensation were normal at the lower legs and feet.  Calf 
circumference was equal.  Straight leg raising was easily 
tolerated to 80 degrees bilaterally.  

Knee motion was 0 to 140 bilaterally.  There was no increase 
in joint fluid at either knee.  Pain was moderate with these 
movements.  Patellar pain and crepitation was rather severe 
at both knees.  Joint lines were tender at both knees.  The 
ligaments were normal.  Knee pain was mostly at the patella 
when she had it.  

Both legs had a normal appearance.  The left tibia still had 
some tenderness in the middle one-third on the left.  There 
was a well-healed 2-inch surgical scar proximally at the left 
tibia at the tibial tuberosity area.  There was a well-healed 
scar of 3/4 inch by 1 1/2 inch anteromedially over the tibia in 
the middle one-third and this had a slight tenderness.  It 
related to the fracture injury.  Calf circumference was 
equal.  Motion of the foot and ankle was normal and equal 
with dorsiflexion to 15 degrees, plantar flexion to 45 
degrees, inversion to 30 degrees and eversion to 20 degrees.  
There was some mild pain with these movements.  

Both ankles had a mild generalized tenderness but no 
swelling.  The right heel was tender on the plantar aspect.  
The feet were otherwise nontender.  



The pertinent diagnoses were chronic tendonitis of bilateral 
elbow, degenerative status per X-ray; status post carpal 
tunnel surgery bilateral wrist, continuing moderate wrist 
pain diagnosed as bothersome scarring; chronic synovitis of 
both hands predominantly in the MP joint of the thumb, 
degenerative status per X-ray; chronic muscular strain of the 
lumbar and thoracic area, lumbar nerve roots are okay, 
degenerative status per X-ray; chronic synovitis plus 
symptomatic patellar chondromalacia of bilateral knee, 
degenerative status per X-ray, and patellofemoral pain 
syndrome is a similar diagnosis.  

Other pertinent diagnoses were status post open 
reduction/internal fixation at left tibia fracture, well 
healed, fixation rod still in place; continued pain is 
diagnosed as bothersome scarring plus irritation from 
fixation metal; chronic synovitis of both ankle joints, 
degenerative status per X-ray; and plantar fasciitis of the 
right foot.  

The VA examiner commented that the orthopedic symptoms were 
probably significantly increased by chronic tension and/or 
depression.  The claims file was reviewed.  The subjective 
symptoms were noted and a 20 percent decrease in the motions 
of all joints would cover these.  She also has flare-ups of 
symptoms and a 25 percent decrease in the motions of knees 
and ankles would cover these.  

A May 1998 X-ray of the left tibia and fibula revealed a 
medullary rod.  A healed mid diaphyseal fracture was evident 
with considerable callous formation.  The fragments appeared 
to be in anatomic alignment.  The remainder of the visualized 
osseus structures and soft tissues were intact and there was 
no evidence of osteomyelitis.  The impression was a healed 
left tibial fracture.  

An X-ray of the left knee in April 2000 was compared with the 
March 1998 film and no significant change was noted in mild 
degenerative joint disease.  There was some narrowing of both 
medial compartments and some osteophyte formation.  The 
intramedullary rod was unchanged in the left tibia.  

A December 2000 X-ray of the right ankle was compared with 
November 1994 X-rays and there was mild spurring about the 
medial and lateral malleoli of the right ankle.  There was no 
evidence of fracture, focal destruction of bone or 
dislocation.  The joint spaces of the ankle appeared 
maintained.  The impression was mild degenerative changes 
about the right ankle with spurring.  

X-rays of the right ankle in February 2001 were compared with 
November 1994 and December 2000 X-rays.  There was mild 
spurring about the medial and lateral malleoli.  There was no 
evidence of fracture, focal destruction of bone or 
dislocation.  The joint spaces of the right ankle appear 
maintained.  The impression was mild degenerative changes 
about the right ankle with spurring.  

VA outpatient treatment records show that the veteran was 
seen primarily for treatment of unrelated disorders.  
November 1994 X-rays of the knees show mild hypertrophic 
changes of both knees with an intramedullary rod in the 
tibia.  November 1994 X-rays showed normal ankle.

In May 1998 the veteran had complaints of bilateral knee 
pain, crepitus, and at time the knees give way.  It is worse 
going downstairs with the left worse than the right.  She has 
had no locking.  At times, her knees feel warm and swollen.  
Examination revealed slight valgus of the knees.  She had 
full range of motion of her knees, crepitus with 
ballottement, some patellar apprehension and poor muscle tone 
of the quads.  There was no ligament laxity anteriorly, 
posteriorly, laterally or medially.  The sensation was intact 
in the lower extremities.  Her ankles had full range of 
motion.  The pertinent assessment was chondromalacia of both 
knees.  

A problem list in April, July, September, October, and 
November 2000 and February 2001 included chronic knee and 
ankle pain diagnosed by orthopedics, bilateral patellofemoral 
pain syndrome and synovitis of both ankles with history of 
chronic ligamentous strain. 

She was seen in a Rheumatology Clinic in April 2000 with 
complaints of pain with weight bearing that occurred in the 
medial aspect of the left knee with walking.  

Examination revealed tenderness of the medial aspect of the 
knee over the joint line.  There was full flexion and 
extension and no effusion.  The assessment was probable 
degenerative joint disease with chondromalacia syndrome.  

She was seen in a Rheumatology Clinic in August 2000 for 
follow-up for multiple disorders.  She complained of having 
bilateral knee pain on weight bearing and going up and down 
stairs.  The medication was not very effective.  Examination 
of the knees revealed tenderness, the left greater than the 
right on the medial aspect.  X-rays showed degenerative joint 
disease of the medial aspect of the knees, mild.

When evaluated for complaints of left foot pain in December 
2000, the clinical findings included that her calf was 
nontender, she had slight tenderness at the anterior tibia to 
palpation.  Her left knee had full range of motion.  

She was seen for follow-up in a Rheumatology clinic in 
December 2000 and the problem list included bilateral knee 
pain.  The X-rays were consistent with degenerative joint 
disease.  She reported that the left knee Unloader brace had 
improved the left knee pain.  She used it intermittently.  
She took Ibuprofen.

In April 2001 she complained that her left knee was 
exceptionally sore.  At physical therapy in April 2001 she 
reported that she was gradually getting tighter and more sore 
in several areas.

The veteran was afforded a VA C&P examination of bones in 
March 2002.  The examiner noted that recent X-rays documented 
that she has degenerative joint disease of her right ankle, 
degenerative joint disease of her left knee, degenerative 
joint disease of her thoracic spine and has an intramedullary 
rod in her left tibia.  She had chronic complaints of pain in 
her ankles, knees, and spine.  

The veteran complained of right ankle pain, and giving out 
with stepping, particularly on uneven surfaces.  She had pain 
with daily range of motion exercises performed for 
flexibility and to increase the strength of her ankle.  

X-rays show that she had a spur both at the medial and 
lateral malleoli of the ankle.  She noted that the lateral 
aspect hurt worse than the medial aspect and that her right 
ankle hurt more than the left.  She complained of daily 
swelling.  On a good day she estimated ankle pain as 3-4/10 
and on a bad day it was 10+.  A bad day occurred 
approximately one day a week.  She used ice and warm water to 
alleviate some of the pain and recovery time was two to three 
days for each bad day.  She used medication for all her joint 
pain and had significantly less pain since the onset of one 
of the medications.  

According to the veteran, when she had flare-ups of any of 
her joints or back, she lost 90 percent of range of motion 
secondary to the pain.  

She reported that her left knee was swollen on a daily basis.  
Most of the time the patella was numb, but occasionally she 
had a pain in that area more relative to the tibial open 
reduction and internal fixation scar.  She had three to four 
flares per week of her left knee.  The pain was a 10+ 
particularly after walking or prolonged standing.  She always 
had pain at the medial joint line of the left knee.  

She described a fleeting flashing pain down her leg from her 
left tibia open reduction and internal fixation scar to the 
superior aspect of her left ankle.  She wore Unloader braces 
on both her knees on a daily basis to provide some relief 
from her knee pain.  She denied any significant limp but had 
pain in her feet, ankles, and knees with walking.  

The examination revealed a morbidly obese female in no acute 
distress who ambulated without limp or antalgic gait.  There 
was no cane and no braces.  Her right ankle had 30 degrees of 
supination and 20 degrees of pronation, 20 degrees of 
dorsiflexion and 40 degrees of plantar flexion.  There was no 
subtalar motion or laxity noted with the talus.  There was 
generalized ligamentous laxity throughout the ankle.  

Examination of the left knee revealed +1 crepitus with range 
of motion maneuvers of the patella, negative apprehension 
sign, negative McMurray's sign, negative drawer, and negative 
Lachman's.  There was some degree of laxity of the medial 
collateral ligament, and there was joint line tenderness with 
range of motion maneuvers of the left knee.  There was some 
mild +1 edema of the inferior patellar region superior to a 6 
cm medial inferior patella scar.  The veteran had three scars 
on her left leg.  Scar #1 was an 8 cm scar of the distal 
tibia, Scar #2 is a 6 cm scar to the medial inferior patella.  
Scar #3 is a 4 cm scar of the lateral inferior patella.  The 
veteran reported that most of her tibial pain was along and 
below scar #1.  

The pertinent assessment was degenerative joint disease of 
the right ankle, degenerative joint disease of the left knee, 
status post open reduction and internal fixation with 
intramedullary rod, left tibia.  

The examiner opined that it was well documented that the 
veteran had significant DJD of her joints by previous X-rays.  
The veteran reported losing 90 percent of her range of motion 
in her joints during flare-ups that basically would limit her 
flexion totally of her right ankle and left knee.  She did, 
however, experience improved pain control with medication.  
She was losing weight and was aware that obesity is a 
significant factor in her joint pain and joint prognosis.  
She did exhibit another 60 degrees of loss of motion in her 
left knee with a flare-up and 20 degrees of range of motion 
loss with a flare-up in her right ankle.  She did exhibit 
excess fatigability and weakness which could be relative to 
her joints, her DJD, but part of that factor also was her 
obesity.  

In a June 2002 rating decision, the RO confirmed and 
continued the 10 percent disability evaluation for these 
disorders.  


Criteria for increased evaluation claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  


Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C. § 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2002).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2002).  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2002); 
see VAOPGCPREC 36-97.

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The CAVC, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59.  Consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2002).

The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  38 C.F.R. § 4.27 (2002).

The regulations provide that for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. 
§ 4.45(f) (2002).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2002).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. § 
4.71a.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation is warranted with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.

A 10 percent evaluation is warranted with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.

Synovitis will be rated on limitation of motion of the 
affected part, as arthritis, degenerative. 38 C.F.R. § 4.71a, 
Diagnostic Code 5020 (2001).


Normal ankle joint motion is from 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion. 38 
C.F.R. § 4.71, Plate II (2001).

Limited motion of the ankle warrants a 20 percent rating when 
marked, and a 10 percent rating when moderate.  38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2002).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2002).

Diagnostic Code 5270 provides that ankylosis in plantar 
flexion, less than 30 degrees, warrants a 20 percent rating.  
When the ankle is ankylosed in plantar flexion, between 30 
degrees and 40 degrees, or in dorsiflexion between 0 and 10 
degrees, a 30 percent rating is warranted.  Ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2002).

Normal knee joint motion is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2002).

Ankylosis of the knee in a favorable angle in full extension, 
or in slight flexion between 0 degrees and ten degrees 
warrants a 30 percent evaluation.  A 40 percent evaluation 
requires that the knee be fixed in flexion at an angle 
between 10 degrees and 20 degrees.  A 50 percent evaluation 
requires that the knee be fixed in flexion at an angle 
between 20 degrees and 45 degrees.  A 60 percent evaluation 
requires extremely unfavorable ankylosis.  Ankylosis is 
considered to be extremely unfavorable when the knee is fixed 
in flexion at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256 (2002).

Slight impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  
Moderate impairment of the knee with recurrent subluxation or 
lateral instability warrants a 20 percent evaluation.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2002).

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).

Limitation of extension of the leg to 5 degrees warrants a 
zero percent evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation is warranted when extension is 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  A 50 percent evaluation 
requires that extension be limited to 45 degrees or more.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

Under Diagnostic Code 5262, nonunion of the tibia and fibula, 
with loose motion, requiring a brace, warrants a 40 percent 
evaluation.  Where there is malunion of the tibia and fibula, 
with marked knee or ankle disability, a 30 percent rating 
evaluation is provided. Malunion of the tibia and fibula 
warrants a 20 percent evaluation if there is moderate knee or 
ankle disability and a 10 percent rating if such disability 
is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2002).

Shortening of the bones of the lower extremity is rated 10 
percent disabling when 1 1/4 to 2 inches (3.2 centimeters to 
5.1 centimeters) shorter than the other leg.  38 C.F.R. § 
4.71a, Diagnostic Code 5275.  However, a note to this 
diagnostic code provides that ratings based on shortening of 
the leg are not to be combined with other ratings for 
fracture or faulty union in the same extremity.  Thus, a 
separate 10 percent evaluation for this abnormality is not 
authorized.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

During the pending appeal, the regulations for evaluating 
scars were changed.  The old regulations provided that for 
scars that are superficial, poorly nourished, with repeated 
ulceration a 10 percent evaluation is provided under 38 
C.F.R. Part 4, Diagnostic Code 7803.  For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7804.  For other scars the basis of 
evaluation is rated on limitation of function of affected 
part in accordance with 38 C.F.R. Part 4, Diagnostic Code 
7805.

Under the new regulations, a 40 percent disability rating is 
assigned for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion and have area or 
areas exceeding 144 square inches (929 square centimeters).  
A 30 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion and have area or areas exceeding 72 square 
inches (465 square centimeters).  A 20 percent disability 
rating is assigned for scars, other than on the head, face, 
or neck, that are deep or that cause limited motion and have 
area or areas exceeding 12 square inches (77 square 
centimeters).  A 10 percent disability rating is assigned for 
scars, other than on the head, face, or neck, that are deep 
or that cause limited motion and have area or areas exceeding 
6 square inches (39 square centimeters).  67 Fed. Reg. at 
49,596 (to be codified at 38 C.F.R. § 4.118, Diagnostic Code 
7801).  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Id.  A deep scar is 
one associated with underlying soft tissue damage.  Id.




A 10 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are superficial and 
that do not cause limited motion and have area or areas of 
144 square inches (929 square centimeters) or greater.  67 
Fed. Reg. at 49,596 (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7802).  Scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with § 4.25.  Id.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  Id.

A 10 percent disability rating is assigned for superficial, 
unstable scars.  67 Fed. Reg. at 49,596 (to be codified at 38 
C.F.R. § 4.118, Diagnostic Code 7803).  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  Id.  A superficial scar is one not 
associated with underlying soft tissue damage.  Id.

A 10 percent disability rating is assigned for superficial 
scars that are painful on examination.  67 Fed. Reg. at 
49,596 (to be codified at 38 C.F.R. § 4.118, Diagnostic Code 
7804).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id.  A 10-percent evaluation 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation.  Id.; see 38 C.F.R. § 4.68 (2002) 
(the amputation rule).

Under Diagnostic Code 7805, other scars are rated on 
limitation of function of affected part.  67 Fed. Reg. at 
49,596 (to be codified at 38 C.F.R. § 4.118, Diagnostic Code 
7805).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Initial increased evaluations

The Board notes that the veteran disagreed with the initial 
evaluations assigned.  When a veteran is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability, separate 
ratings might be warranted for separate periods of time, a 
practice known as "staged" rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Although the decision herein includes consideration of 
Fenderson, supra, the veteran has not been prejudiced 
thereby.  She has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, she has been 
afforded examinations and opportunity to present argument and 
evidence in support of her claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).


I.  Right ankle arthritis, synovitis, residuals of strain

The veteran essentially claimed that her right ankle 
disability was more severe than the zero percent disability 
evaluation initially assigned.  During the pending appeal, 
the RO agreed and assigned an initial 10 percent evaluation. 

The 10 percent disability evaluation has been assigned for 
the veteran's right ankle disorder under Diagnostic Codes 
5010-5271.  The criteria provide that synovitis and traumatic 
arthritis are rated as degenerative arthritis which is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code which in this case is 5271.  A ten percent 
evaluation is for moderate limitation of motion and for a 20 
percent evaluation marked limitation of motion needs to be 
shown.  

At the November 1994 VA C&P examination plantar flexion was 
40 degrees and dorsiflexion was 10 degrees.  In April 1996 
range of motion was from 5 degrees dorsiflexion to 40 degrees 
plantar flexion.  In May 1998 range of motion was 
dorsiflexion to 15 degrees and plantar flexion to 45 degrees.  
There was some mild pain with these movements.  The ankle had 
a mild generalized tenderness but no swelling.  The examiner 
thought that a 20 percent decrease in the joint motion would 
cover the subjective symptoms and during a flare-up of 
symptoms a 25 percent decrease in the ankle joint motion 
would cover this.  With a 25 percent decrease, the range of 
motion findings would be approximately from 11 degrees of 
dorsiflexion to 34 degrees of plantar flexion.  These 
findings with the additional decrease of range of motion 
still would be considered no more than moderate disability.  

At the March 2002 VA examination her right ankle had range of 
motion findings of 20 degrees of dorsiflexion and 40 degrees 
of plantar flexion.  The examiner opined that she exhibited 
another 20 degrees range of motion loss with a flare-up in 
her right ankle.  This would decrease the range of motion to 
dorsiflexion to 10 degrees and plantar flexion to 20 degrees.  
These findings are indicative of not more than moderate 
limitation of motion as set forth in 38 C.F.R. § 4.71, Plate 
II, and warrant no greater than the assignment of a 10 
percent disability rating for a moderate disability.  

At the March 2002 VA examination she complained of daily 
right ankle pain and swelling, and giving out of her ankle.  
There was significantly less pain with medication.  Although 
her problem list at the VA clinic included synovitis of the 
ankle with history of chronic ligamentous strain, the 
outpatient treatment records do not show specific complaints 
or findings regarding her right ankle disorder.  In addition, 
the examiner in March 2002 observed that she ambulated 
without limp or antalgic gait and was not using a cane or 
braces.  The Board notes that the examiner mentioned that she 
exhibited excess fatigability and weakness, thought in part 
due to her DJD of her joints and also to her obesity.  His 
comment was not specifically focused on DJD of her right 
ankle joint and the Board notes that she has DJD of several 
other joints.  The most recent radiographic studies of her 
right ankle of record, December 2000 and February 2001, show 
mild degenerative changes with spurring.

The medical evidence of record does not demonstrate any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
The medical evidence of record shows minimal loss of range of 
motion as a result of the disability, and demonstrates 
additional loss of range of motion because of flare-ups, 
impaired endurance, and weakness, based on observations made 
by a competent medical examiner.  Based on the foregoing 
evidence, the Board finds that the record establishes that 
the veteran's right ankle disability with consideration of 
additional functional impairment due to pain on use is 
adequately compensated by the current initial 10 percent 
rating.  See 38 C.F.R. §§ 4.40 and 4.45.

The veteran's primary complaint regarding her right ankle 
disorder is pain.  Although the Board is required to consider 
the effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board notes that pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities. 38 C.F.R. § 4.14 (2002). It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.

There is no medical evidence of record that demonstrates 
symptomatology associated with ankylosis of the ankle 
(Diagnostic Codes 5270, 5272), malunion of the os calcis or 
astragalus (Diagnostic Code 5273) or astragalectomy 
(Diagnostic Code 5274), therefore an evaluation of the 
veteran's left ankle disability under these codes is not for 
application.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial evaluation in excess of 10 percent 
for right ankle arthritis, synovitis, residuals of strain.  
See Gilbert, supra.

Given these facts, there is no basis for a higher rating 
under any code and, as noted above, any functional loss 
experienced by the veteran is encompassed by the current 10 
percent rating assigned under Diagnostic Codes 5010-5020.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

In deciding this matter, the Board has considered all the 
evidence consistent with the CAVC's decision in Fenderson.  
The evidence does not show disability warranting more than a 
10 percent rating during any period under consideration, even 
in light of 38 C.F.R. § 4.7.


II.  Residuals of fracture of the left tibia

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§ 4.1, 4.2, 4.41 (2002).  The history of left leg complaints 
has been reviewed and the functional impairment which can be 
attributed to pain or weakness has been taken into account.

This appeal commenced when the initial evaluation assigned 
was zero percent.  To the extent that the veteran claimed 
that her disability was more severe, the RO agreed and has 
granted an initial 10 percent disability evaluation under 
Diagnostic Codes 5299-5262 effective from September 1994.

Diagnostic Code 5299 is used to identify musculoskeletal 
system disabilities that are not specifically listed in the 
Schedule, but are rated by analogy to similar disabilities 
under the Schedule.  There is no diagnostic code for 
residuals of a fracture of the tibia, so this disability has 
been rated analogously using the criteria of Diagnostic Code 
5262 for impairment of tibia and fibula due to nonunion or 
malunion.  

Clearly, the veteran is competent to allege that she is 
worse, and that she has functional impairment.  However, the 
Board concludes that the evidence established by competent 
professionals is more probative than the veteran's 
statements.

In service the veteran sustained a fracture of her left tibia 
and an intramedullary rod was inserted.  In November 1992, 
shortly before discharge from service, the finding was that 
the fracture was well healed.  The assessment was status post 
left tibia fracture with residual discomfort at fracture site 
with overuse.  

At the November 1994 VA examination, the veteran had 
complaints of pain of the proximal tibia.  No abnormal 
clinical findings were noted and there was no ankle or knee 
deformity.  At the April 1996 VA examination, the clinical 
findings were of well-healed surgical scars with a small 
muscle hernia in the proximal portion of the scar over the 
fracture area with tenderness to palpation of the tibial 
surface along this region.  In May 1998 extensor muscles and 
sensation was normal and calf circumference was equal.  

VA examinations have revealed tenderness of the left tibia 
over the fracture site.  The surgical scars have been 
consistently described as well-healed.  In May 1998 continued 
pain was diagnosed as bothersome scarring plus irritation 
from fixation metal.  In March 2002 the veteran described a 
fleeting flashing pain down her leg from her left tibia open 
reduction and internal fixation scar to the superior aspect 
of her left ankle.  The veteran has three scars on her left 
leg, 8cm, 6cm and 4cm.  She reported that most of her tibial 
pain was along and below the 8 cm scar on the distal tibia.  

As noted previously, the veteran's residuals of a fracture of 
the left tibia are evaluated by analogy to the diagnostic 
code for impairment of the tibia and fibula.  The evidence of 
record does not show nonunion or malunion of the tibia and 
fibula.  A May 1998 X-ray revealed a healed mid diaphyseal 
fracture with considerable callous formation and the 
fragments appeared to be in anatomic alignment.  Although the 
evidence shows that removal of the rod was considered several 
times, a March 2002 X-ray revealed that the intramedullary 
rod was in place.

Although the evidence shows left knee and left ankle 
disabilities, the Board notes that the veteran is in receipt 
of separate 10 percent evaluations for synovitis and 
chondromalacia of the left knee and for left knee ligament 
laxity.  The veteran is not service-connected for a left 
ankle disability.  There is a 1996 medical opinion that 
synovitis and ligamentous strain of the left ankle is most 
likely not related to the left tibial fracture.  

The pain she experienced in the left ankle was thought to be 
pain referred from the left tibial fracture area caused by 
the intramedullary rod.  These symptoms seem appropriately 
compensated by the current 10 percent evaluation assigned.

The veteran's primary complaint regarding her left tibia 
disorder is pain.  As previously noted, the rating schedule 
does not require a separate rating for pain.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Part 4 
(2002), to include other potentially applicable diagnostic 
codes whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 
(1994).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.

The medical evidence of record does not show acquired unequal 
leg length such as to warrant a separate rating under 
Diagnostic Code 5275.  

Based on the foregoing medical evidence, however, the Board 
concludes that a separate compensable rating is warranted for 
scarring of the left tibia.  The medical evidence of record 
shows that the surgical scars on the left tibia are tender 
and bothersome.  Although it is not clear whether the 
tenderness is related to the scar or the underlying fracture 
site or the intramedullary rod, the scars have also been 
described as bothersome.  




The evidence is at least evenly balanced as to whether the 
residual scars are tender and painful on objective 
demonstration.  Consequently, the benefit of the doubt is for 
application on this issue and the veteran is entitled to a 
separate 10 percent rating the residual scars.  38 C.F.R. §§ 
3.102, 4.118, Diagnostic Code 7804 (2001)(2002).

In reaching this determination, the Board has considered the 
fact that the law with respect to evaluating scars has 
changed during the course of the appeal.  As a result, the 
Board has considered the applicability of Bernard v. Brown, 4 
Vet. App. 384, 393-394 (1993).  

The Board finds that she is not prejudiced by its 
consideration in the first instance of her claim pursuant to 
this new law because of the fact that the claim has been 
granted in this regard with respect to the scars of the skin 
part of the disability. 

The Board concludes that the criteria for an evaluation in 
excess of 10 percent for residuals of a fracture of the left 
tibia have not been met, but the criteria for a separate 10 
percent rating for scarring have been met.  


III.  Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.




In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  
VAOPGCPREC 6-96.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
her case to the Under Secretary or the Director for review 
for consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the nature and extent of severity of the right 
ankle disorder and residuals of fracture of left tibia.  The 
record in this case does not demonstrate that the veteran has 
required frequent periods of hospitalization for this 
disability or that these disabilities markedly interfere with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to service connection for bronchitis, otitis 
media, a left ankle disorder, a low back disorder, a left 
thumb disorder and removal of gallbladder is denied.

Entitlement to an initial disability evaluation greater than 
10 percent for right ankle arthritis, synovitis, residuals of 
strain is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left tibia fracture is denied; however, 
entitlement to a separate compensable evaluation of 10 
percent for scarring of the left tibia is granted, subject to 
the governing criteria applicable to the payment of monetary 
benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

